Citation Nr: 0108417	
Decision Date: 03/22/01    Archive Date: 03/29/01	

DOCKET NO.  99-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to reimbursement or payment of the cost of 
medical services rendered during the veteran's 
hospitalization between March 31, 1998 and April 7, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




REMAND

The veteran served on active duty from June 1965 to June 1969 
and from January to September 1975.  

The veteran has been granted service connection for 
hypoplastic anemia, rated as 60 percent disabling, and 
hepatitis, rated as 10 percent disabling.  He has also been 
found entitled to a total rating based on individual 
unemployability since January 1978.  

The veteran was hospitalized at Park Medical Center on March 
26, 1998, for complaints of increased abdominal distention, 
increased cough, and shortness of breath, with a recent 
history of episodes of thrombotic and hemolytic events.  He 
also had recent treatment for a myocardial infarction with 
retrothrombosis after a stent had been placed.  He was 
admitted directly from Galion Hospital.  

A Department of Veterans Affairs (VA) report of contact, 
apparently on March 26, 1998, is of record showing that the 
veteran was hospitalized on an emergent admission at a 
private medical facility because of a new onset of ascites.  
It was noted that the veteran was permanently and totally 
disabled.  A report of contact the next day shows that there 
had been notification of admission to a private hospital, and 
that authorization for such hospitalization had been provided 
the previous day.  It was indicated that a paracentesis had 
been performed on March 27, 1998, and that a nuclear scan of 
the liver was also being performed.  

On March 30, 1998, a liver biopsy was performed with the 
diagnosis of cirrhosis leading to ascites and portal 
hypertension.  Progress notes on March 30, 1998, show that 
the veteran had a temperature of 100.3, was constipated, and 
remained distended.  Further tests, including a liver biopsy 
and EGD, were planned.  A dry nonproductive cough persisted.

A VA report of contact dated on March 30, 1998 noted that the 
veteran would be hospitalized for another day.  His treating 
physician, Dr. Ghany wanted to check the veteran's liver and 
get his temperature down.  It was indicated that the veteran 
was stable for transfer.  The veteran indicated that there 
was no problem, and that he would attempt to find other 
sources of insurance.  

Thereafter, the clinic of original jurisdiction (COJ) 
authorized payment for services during the veteran's private 
hospitalization from March 26, 1998, through March 30, 1998, 
under the authority of the then pertinent regulation, 
38 C.F.R. § 17.50(b).  Payment for the remainder of the 
hospital stay was denied beginning in May 1998, evidently on 
the basis that the emergency had ended on March 30 1998, that 
the veteran was stable for transport on that day, and that 
the veteran chose to stay at the private facility 
voluntarily.  The legal authority for such reasoning was not 
cited.  The veteran appealed.  

Subsequent hospital records show that an EEG was performed on 
March 31, 1998, which showed esophageal varices and mild 
congestive gastropathy.  On April 1, 1998, there was weeping 
from the wound and increased ascites after surgery.  The 
veteran required further treatment because of a spiking 
temperature, and he was released from the hospital on April 
7, 1998. 

In October 1998, the COJ refused payment for the veteran's 
period of hospitalization after March 30, 1998.  The VA 
medical staff indicated that the veteran's physician, 
Dr. Ghany had cleared the veteran clinically for transfer on 
March 30, 1998, and that the veteran could have been treated 
at the VA medical facility thereafter.  

Subsequently, the veteran was sent a letter informing him 
that he did not meet the requirements for the payment of 
medical services after March 30, 1998.  He was informed that 
he did not meet the criteria for payment of unauthorized 
medical services, listing the conditions for such payment, 
including treatment rendered in a medical emergency, VA 
facilities not feasibly available, and treatment rendered for 
a service-connected disability or for any disability of a 
veteran who had a total disability permanent in nature.  It 
was determined that the veteran could have been transferred 
on March 30, 1998.  

In a statement of the case dated in April 1998, the COJ 
provided the law relating to payment of medical expenses 
incurred at a private medical facility for an authorized 
stay.  38 C.F.R. § 17.50(c).  The COJ indicated that the 
veteran could not receive payment for expenses at the 
hospital after March 30, 1998, because he could have been 
transferred on March 30, 1998.  

Thereafter, on appeal, the veteran contended that he could 
not be moved on March 30, 1998, as he had not been stabilized 
or improved to the extent that further care was no longer 
required to satisfy the purpose for which hospitalization had 
been initiated.  He indicated that his temperature and 
further testing required his further hospitalization after 
March 30, 1998.  

Basically, there is a question in this case as to what 
criteria were used to deny the veteran's claim.  The initial 
letters of denial seemed to indicate that the veteran was not 
entitled to reimbursement or payment for the cost of medical 
services not previously authorized under the provisions of 
the current regulations of 38 C.F.R. §§ 17.120, 17.121 (2000) 
because the medical emergency had ended and the veteran could 
have been transferred for continued medical treatment.  

However, the statement of the case, and the facts in this 
case, indicate, rather, that the veteran's period of 
hospitalization beginning on March 26, 1998, was authorized, 
and that the criteria for the payment of services while the 
veteran was hospitalized thereafter fall under the 
regulations provided by 38 C.F.R. §§ 17.52 and 17.53 (2000).  
Specifically, 38 C.F.R. § 17.53 provides that the admission 
of any patient to a private hospital will be continued after 
admission "for the period of time required to stabilize or 
improve the patient's condition to the extent that further 
care is no longer required to satisfy the purpose for which 
it was initiated."  In this regard, the COJ did not provide a 
medical opinion concerning whether the discontinuance of 
payment met the criteria under the provisions of 38 C.F.R. 
§ 17.53.  

It is noted that the questions of reimbursement or payment 
for the cost of unauthorized medical services and the 
question of continued entitlement to payment for authorized 
medical services have been inextricably intertwined by the 
COJ and by the veteran in his appeal.  

Finally, effective November 20, 2000, a new law was 
promulgated, the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which, in 
effect, amends the law relating to the duty to assist, the 
need for notice to the veteran concerning searching for and 
obtaining records, and the need to inform the veteran what, 
if any, further evidence not previously provided is necessary 
to substantiate the claim.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded.  The law applies to all claims pending on the date 
of enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist the veteran.  

As a result, the case needs to be REMANDED for the following 
action:

The COJ should review the current appeal 
under the current criteria for the 
continued payment of expenses for an 
authorized stay at a private medical 
facility under the provisions of 
38 C.F.R. § 17.52-17.55, and the criteria 
for entitlement to reimbursement or 
payment for the cost of unauthorized 
medical services under the provisions of 
38 C.F.R. §§ 17.120, 17.121.  The COJ 
should provide a medical opinion 
concerning whether, since authorization 
for such period of hospitalization 
beginning on March 26, 1998 had been 
approved, authorization was continued 
after admission only "for the period of 
time required to stabilize or improve the 
patient's condition to the extent that 
further care was no longer required to 
satisfy the purpose for which it was 
initiated."  The medical opinion should 
state whether on March 30, 1998 the 
veteran had been stabilized or improved 
to the extent that further care was no 
longer required to satisfy the purpose 
for which hospitalization had been 
initiated.

When the above actions have been complete, if there is a 
continued denial of the veteran's claim, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



